Case 2:20-cv-01269-JDC-KK Document 17 Filed 12/04/20 Page 1 of 4 PageID #: 176




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION


PRESTON W. SONNIER                                 CASE NO. 2:20-CV-01269

VERSUS                                             JUDGE JAMES D. CAIN, JR.

NISSAN NORTH AMERICA INC. ET AL.                   MAGISTRATE JUDGE KAY


                                MEMORANDUM RULING

       Before the court are Motions to Dismiss [docs. 9, 13] filed under Federal Rule of

Civil Procedure 12(b)(6) by, respectively, defendants Nissan North America Inc.

(“Nissan”) and Autoliv ASP, Inc. (“Autoliv”). Plaintiff has not responded to the motion

and his time for doing so has passed. Accordingly, the motion is regarded as unopposed.

                                              I.
                                       BACKGROUND

       This suit arises from injuries that plaintiff sustained in a car accident on September

12, 2019. During the accident, he alleges, he was struck by another vehicle as it turned left.

Doc. 6, att. 2, p. 10. The impact caused his vehicle to run off the road and into a ditch. Id.

at 10–11. During both the first and second impacts, however, the side and steering wheel

airbags of plaintiff’s vehicle allegedly failed to deploy, causing him to sustain head and

brain injuries. Id. at 11.

       Plaintiff filed suit against several individuals in the 31st Judicial District Court,

Jefferson Davis Parish, Louisiana. Doc. 6, att. 1, pp. 2–15. By a first supplemental and

amending complaint, he narrowed the defendants to the manufacturer of his vehicle
Case 2:20-cv-01269-JDC-KK Document 17 Filed 12/04/20 Page 2 of 4 PageID #: 177




(Nissan), the manufacturer of the airbags (Autoliv), and the dealership where he had

purchased the vehicle (Giles Automotive, Inc.; “Giles”). There he raised claims against all

defendants in negligence, breach of warranty, strict liability, and fraud, and under the

Louisiana Unfair Trade Practices Act (“LUTPA”), Louisiana Revised Statute § 51:1405,

and the Louisiana Products Liability Act (“LPLA”), Louisiana Revised Statute §

9:2800.53. Doc. 6, att. 2, pp. 10–23.

       Nissan and Autoliv now bring motions to dismiss under Federal Rule of Civil

Procedure 12(b)(6), asserting that the LPLA provides plaintiff’s exclusive remedies against

them and that all non-LPLA claims must be dismissed. Plaintiff has not responded to either

motion and his time for doing so has passed. Accordingly, the motions are regarded as

unopposed.

                                              II.
                                   LAW & APPLICATION

   A. Rule 12(b)(6)

       Rule 12(b)(6) allows for dismissal of a claim when a plaintiff “fail[s] to state a claim

upon which relief can be granted.” When reviewing such a motion, the court should focus

on the complaint and its attachments. Wilson v. Birnberg, 667 F.3d 591, 595 (5th Cir.

2012). The court can also consider matters of which it may take judicial notice, including

matters of public record. Hall v. Hodgkins, 305 Fed. App’x 224, 227 (5th Cir. 2008)

(unpublished). Such motions are reviewed with the court “accepting all well-pleaded facts

as true and viewing those facts in the light most favorable to the plaintiff.” Bustos v. Martini

Club, Inc., 599 F.3d 458, 461 (5th Cir. 2010). However, “the plaintiff must plead enough
Case 2:20-cv-01269-JDC-KK Document 17 Filed 12/04/20 Page 3 of 4 PageID #: 178




facts ‘to state a claim to relief that is plausible on its face.’” In re Katrina Canal Breaches

Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). Accordingly, the court’s task is not to evaluate the plaintiff’s likelihood

of success but instead to determine whether the claim is both legally cognizable and

plausible. Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th

Cir. 2010).

   B. Application

       The LPLA governs claims against a manufacturer accruing after September 1, 1988.

Brown v. R.J. Reynolds Tobacco Co., 52 F.3d 524, 527 (5th Cir. 1995). The statute contains

an exclusive remedies provision, limiting a plaintiff’s theories of recovery against a

manufacturer for an allegedly defective product to those established by the LPLA. Stahl v.

Novartis Pharm. Corp., 283 F.3d 254, 261–62 (5th Cir. 2002). Accordingly, Louisiana law

bars theories of liability and claims for damages against a manufacturer that are

inconsistent with the LPLA. See, e.g., Grenier v. Med. Eng’g Corp., 99 F.Supp.2d 759, 763

(W.D. La. 2000), aff’d, 243 F.3d 200 (5th Cir. 2001).

       Plaintiff has asserted several claims against Nissan and Autoliv, as manufacturers

of the vehicle and the airbags, based on the airbags’ alleged failure to deploy in an accident

occurring in September 2019. The exclusive remedy for claims arising from such a defect

is the LPLA. Accordingly, plaintiff’s claims against these defendants in negligence, fraud,

strict liability, breach of warranty, and under LUTPA are barred by the LPLA’s exclusive

remedy provision and must be dismissed for failure to state a claim on which relief may be

granted.
Case 2:20-cv-01269-JDC-KK Document 17 Filed 12/04/20 Page 4 of 4 PageID #: 179




                                         III.
                                      CONCLUSION

       For the reasons stated above, the Motions to Dismiss [docs. 9, 13] will be granted

and all claims against Nissan and Autoliv except those arising under the Louisiana Products

Liability Act will be dismissed with prejudice.

       THUS DONE AND SIGNED in Chambers on this 4th day of December, 2020.



                        __________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
